EXHIBIT A JOINT FILING AGREEMENT THIS JOINT FILING AGREEMENT is entered into as of November 12, 2010, by and among the parties hereto. The undersigned hereby agree that the Statement on Schedule 13D with respect to the ordinary shares, par value $0.0001 per share, of Xueda Education Group and any amendment thereafter signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k)under the Securities Exchange Act of 1934, as amended. Dated:November 12, 2010 WP X INVESTMENTS IV LTD. By: /s/ Timothy J. Curt Name: Timothy J. Curt Title: Director Dated:November 12, 2010 WARBURG PINCUS PRIVATE EQUITY X, L.P. By: Warburg Pincus X, L.P., its general partner By: Warburg Pincus X LLC, its general partner By: Warburg Pincus Partners, LLC, its sole member By: Warburg Pincus& Co., its managing member By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:November 12, 2010 WARBURG PINCUS X PARTNERS, L.P. By: Warburg Pincus X, L.P., its general partner By: Warburg Pincus X LLC, its general partner By: Warburg Pincus Partners, LLC, its sole member By: Warburg Pincus& Co., its managing member By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:November 12, 2010 WARBURG PINCUS X, L.P. By: Warburg Pincus X LLC, its general partner By: Warburg Pincus Partners, LLC, its sole member By: Warburg Pincus& Co., its managing member By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:November 12, 2010 WARBURG PINCUS X LLC By: Warburg Pincus Partners, LLC, its sole member By: Warburg Pincus& Co., its managing member By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:November 12, 2010 WARBURG PINCUS PARTNERS, LLC By: Warburg Pincus& Co., its managing member By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:November 12, 2010 WARBURG PINCUS& CO. By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Partner Dated:November 12, 2010 WARBURG PINCUS LLC By: /s/ Scott A. Arenare Name: Scott A. Arenare Title: Managing Director Dated:November 12, 2010 CHARLES R. KAYE By: /s/ Scott A. Arenare Scott A. Arenare, Attorney-in-fact* Dated:November 12, 2010 JOSEPH P. LANDY By: /s/ Scott A. Arenare Scott A. Arenare, Attorney-in-fact** * Power of Attorney given by Mr. Kaye was previously filed with the SEC on March 2, 2006, as an exhibit to a Schedule 13D filed by Building Products, LLC with respect to Builders FirstSource, Inc. ** Power of Attorney given by Mr. Landy was previously filed with the SEC on March 2, 2006, as an exhibit to a Schedule 13D filed by Building Products, LLC with respect to Builders FirstSource, Inc.
